DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Claims 1, 8, 10, and 20 have been amended.
Claims 1-8, 10-20 and 22-29 are currently pending consideration.

Response to Arguments
Applicant's arguments with respect to claims 1-8, 10-20 and 22-29 have been considered but are moot in view of the new ground(s) of rejection. 

Allowable Subject Matter
Claims 22 to 29 are allowed.
Claims 3, 5, and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10, 11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2020/0162949 A1) in view of Zhu (US 2015/0043336 A1) in further view of Oyman et al. (US 2013/0286868 A1) in further view of Rehan et al. (US 2016/0014184 A1).

1.    Regarding claims 1 and 8, He teaches a method of operating a user equipment, UE, to provide feedback on a streaming session (Figure 7 Paragraph [0006] UE; QoE report), the method comprising:
	He teaches UE with QoE configuration and QoE report to a RAN.

Zhu teaches determining when a streaming session used by an application layer of the UE is being started and/or ended and responsive to the determining, (Figure 2 Paragraph [0027] application layer; applications executing on the UE; streaming of content; QoE information includes indication of current state of the application).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide determining when a streaming session used by an application layer of the UE is being started and/or ended; and responsive to the determining, as taught by Zhu in the system of He for resource management see abstract of Zhu.
He in view of Zhu does not explicitly disclose responsive to the receiving an indication by the UE that the streaming session is being started, signaling the QoE configuration file to the UE.
Oyman teaches responsive to the receiving an indication by the UE that the streaming session is being started, signaling the QoE configuration file to the UE (Oyman Figure 3 Paragraphs [0027] to [0031] QoE-aware radio access network; operate in the RAN; QoE reporting server configures a QoE reporting framework).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide responsive to the receiving an indication by the UE that the streaming session is being started, signaling the QoE 
He in view of Zhu in view of Oyman does not explicitly disclose only responsive that the streaming session has been started and has not yet been ended, receiving a quality of experience file.
Rehan teaches only responsive that the streaming session has been started and has not yet been ended, receiving a quality of experience file (Paragraphs [0039] to [0045] QoE aware adaptive streaming; dynamically notify clients; increasing the QoE at the client device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide only responsive that the streaming session has been started and has not yet been ended, receiving a quality of experience file as taught by Rehan in the system of He in view of Zhu in view of Oyman for increasing the QoE at the client device see Paragraph [0045] of Rehan.

2.    Regarding claim 2, He in view of Zhu in view of Oyman in view of Rehan teaches wherein the determining comprises:
receiving at an Access Stratum, AS, layer of the UE from the application layer, an indication that a streaming session used by the application layer is being started and/or ended (He Paragraph [0013] UE AS decoding reporting container from UE application layer; QoE report; Zhu Paragraph [0027] QoE Information indicates current state of application).

Regarding claim 4, He in view of Zhu in view of Oyman in view of Rehan teaches wherein the transmitting of the indication to the RAN, comprises:
transmitting the indication to the RAN using an RRC message (He Figure 7 and 9 RRC message including QMC report to eNB and RAN; Zhu Paragraph [0027]).

4.    Regarding claim 6, He in view of Zhu in view of Oyman in view of Rehan teaches a computer program product comprising a non-transitory computer readable medium storing program code that when executed by a processor of a user equipment, UE, causes the UE to perform operations of the method of Claim 1 (He Paragraph [0026] and [0027] computer program product; method of claim 1, refer to claim 1 rejection).

5.    Regarding claim 7, He in view of Zhu in view of Oyman in view of Rehan teaches a user equipment, UE adapted to perform the method of Claim 1 (He Figure 7 Paragraph [0006] UE; refer to claim 1 rejection).

6.    Regarding claims 10 and 20, He teaches a network node and a method of operating a network node to control reporting relating to streaming sessions of UEs, the method comprising:
receiving an indication by a UE that a streaming session is being started and/or ended; and controlling whether a Quality of Experience, QoE, configuration file is sent to the UE responsive to the indication (Paragraph [0046] to [0049] RAN network entity controls QMC reporting; configures control parameters based on report content; RAN entity may control the QMC report of one specific service or all services).

Zhu teaches an indication that the streaming session is being started and/or ended (Figure 2 Paragraph [0027] application layer; applications executing on the UE; streaming of content; QoE information includes indication of current state of the application).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to an indication that the streaming session is being started and/or ended as taught by Zhu in the system of He for resource management see abstract of Zhu.
He in view of Zhu does not explicitly disclose responsive to the receiving an indication by the UE that the streaming session is being started, signaling the QoE configuration file to the UE.
Oyman teaches responsive to the receiving an indication by the UE that the streaming session is being started, signaling the QoE configuration file to the UE (Oyman Figure 3 Paragraphs [0027] to [0031] QoE-aware radio access network; operate in the RAN; QoE reporting server configures a QoE reporting framework).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide responsive to the receiving an indication by the UE that the streaming session is being started, signaling the QoE configuration file to the UE as taught by Oyman in the system of He in view of Zhu for improving the QoE metric see abstract of Oyman.

Rehan teaches only responsive that the streaming session has been started and has not yet been ended, receiving a quality of experience file (Paragraphs [0039] to [0045] QoE aware adaptive streaming; dynamically notify clients; increasing the QoE at the client device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide only responsive that the streaming session has been started and has not yet been ended, receiving a quality of experience file as taught by Rehan in the system of He in view of Zhu in view of Oyman for increasing the QoE at the client device see Paragraph [0045] of Rehan.

7.    Regarding claim 11, He in view of Zhu in view of Oyman in view of Rehan teaches wherein the controlling comprises: sending the QoE configuration file to the UE responsive to determining that the indication indicates that a streaming session is being started (He, Paragraph [0046] to [0049] RAN network entity controls QMC reporting; configures control parameters based on report content; RAN entity may control the QMC report of one specific service or all services; Zhu Figure 2 Paragraph [0027]  QoE information includes indication of current state of the application).

8.    Regarding claim 17, He in view of Zhu in view of Oyman in view of Rehan teaches wherein the method is performed by a E-UTRAN Node B, eNB, a radio network controller, RNC, and/or a gNode B (He Paragraph [0047] eNB, gNB, RNC).

9.    Regarding claim 18, He in view of Zhu in view of Oyman in view of Rehan teaches a computer program product comprising a non-transitory computer readable medium storing program code that when executed by a processor of a network node causes the network node to perform operations of the method of Claim 10 (He, Paragraph [0134] computer program product; refer to claim 10 rejection).

10.    Regarding claim 19, He in view of Zhu in view of Oyman in view of Rehan teaches a network node adapted to perform the method of Claim 10 (He Paragraph [0047] eNB, gNB, RNC; refer to claim 10 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DIANE L LO/Primary Examiner, Art Unit 2466